internal_revenue_service national_office technical_advice_memorandum december third party communication none date of communication not applicable number release date index uil no case-mis no tam-129839-10 acting director field operations -------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference -------------------------------------------- ---------------------- ------------- -------------------------------------- ---------------- -------------------- ----------------------- legend taxpayer -------------------------------------------- state a ----------- year year year ------- ------- ------- this memorandum responds to your request for technical_advice dated date issue whether for the taxable years year and year taxpayer is subject_to the provisions of part ii of subchapter_l of the internal_revenue_code and thereby taxable as an insurance_company for federal_income_tax purposes tam-129839-10 conclusion s for the years at issue taxpayer is subject_to the provisions of part ii of subchapter_l of the internal_revenue_code and thereby taxable as an insurance_company for federal_income_tax purposes facts taxpayer is a managed health care organization that began operations in may of year taxpayer is owned by four health care associations taxpayer is licensed in state a as a health_maintenance_organization hmo and is considered a network-model hmo taxpayer is regulated by state a pursuant to the relevant state a statutory provisions and files an annual_statement as required by the national association of insurance commissioners naic the taxpayer is also subject_to periodic examination of its operations by state a’s department of insurance taxpayer does not directly provide health care to its subscriber members rather taxpayer contracts with networks that in turn arrange for the provision of health care services through participating health care providers taxpayer’s subscribers are both small and large employers including primary care physicians from a broad network of physician hospital organizations taxpayer has three lines of business and maintains a variety of managed care options among the three lines the majority of taxpayer’s premium income is derived from its comprehensive hospital and medical line_of_business the remaining premium income consists of other unrelated coverage taxpayer offers both hmo benefit and point-of-service benefit plans to its subscriber members taxpayer’s hmo benefit plan is the most popular health insurance option the hmo benefit plan allows members and their dependents to choose their own primary care physician pay a predictable copayment or coinsurance for in-network services seek in-network specialists without a primary care referral enroll in certain wellness programs and benefit from disease and complex case management at no additional cost in addition primary care physicians are available to assist members in navigating the health care system employers are also able to actively participate in plan design under the taxpayer’s hmo benefit plan the taxpayer’s point-of-service benefit plan offers employers and their employees the flexibility of a traditional insurance plan but with the cost containment feature of a managed care plan taxpayer’s benefit plan allows members to choose primary care physicians receive full in-network benefits including in-network benefits for copayment and coinsurance and seek in-network primary care physician’s assistance in navigating the health care system members can see most in-network specialists without a primary tam-129839-10 care physician’s referral members are allowed to access out-of-network providers without a referral but must pay higher out-of-pocket expenses taxpayer also offers an alternative to their classic hmo and point-of-service plans that includes features of both under the alternative plan members can select either the higher premium preferred provider program or at no additional cost the hmo network members can see most in-network specialists without a primary care physician referral enroll in certain wellness programs receive assistance in navigating the healthcare system and receive disease management and complex case management health plan benefits under the alternative plan are the same regardless of which network option is chosen members and their dependents must select the same network employers can actively engage in benefit plan design subscriber groups are most commonly employers and consist of an organization firm or governmental entity that has contracted with taxpayer to arrange health care services for its employees retirees their spouses and dependents subscriber members are most commonly employees and consist of an individual who meets the eligibility requirements for membership in one of taxpayer’s health care plans taxpayer and each employer or subscriber group enter into a subscriber group service_contract agreement this agreement between taxpayer and the respective employer or subscriber group expresses the agreed upon contractual rights and obligations of all parties involved and describes the costs procedures conditions eligibility enrollment covered services limitations exclusions and other obligations to which subscriber members are subject under taxpayer’s plans in exchange for health care services provided under the selected managed care options taxpayer received premium income from the subscriber group as provided for by the group service_contract agreement the premium is calculated based upon factors such as the type of benefit plan selected the age of the member and the number of members enrolled in the plan networks consist of licensed physicians and other healthcare professionals hospitals skilled nursing facilities home health care agencies and other providers of health care services the networks enter into written agreements with taxpayer to provide health care services to members of subscriber groups taxpayer publishes a provider directory containing the names addresses and phone numbers of all participating providers taxpayer does not contract directly with the participating providers under these agreements sometimes referred to as physician network agreements taxpayer compensates the network on a monthly basis for the provision of health care services to its members by its health care professionals on a or per person rate generally this is a fixed fee arrangement provided for in the agreement between taxpayer and the network tam-129839-10 law and analysis sec_831 provides that the term_insurance company has the same meaning given to such term by sec_816 under sec_816 the term_insurance company means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies the determination of whether an arrangement constitutes insurance is made on a yearly basis and thus each year must be considered independently see sec_816 300_fsupp_387 n d tex rev’d on other grounds 425_f2d_1328 5th cir neither the code nor the regulations define the terms insurance or insurance_contract the standard for evaluating whether an arrangement constitutes insurance is set forth in 312_us_531 in which the court stated that historically and commonly insurance involves risk-shifting and risk-distributing in a transaction which involve s an actual ‘insurance risk’ at the time the transaction was executed insurance has been described as involv ing a contract whereby for adequate_consideration one party agrees to indemnify another against loss arising from certain specified contingencies or perils epmeir v united_states 199_f2d_508 7th cir insurance is contractual security against possible anticipated loss id cases analyzing captive insurance arrangements have distilled the concept of insurance for federal_income_tax purposes to three elements applied consistently with principles of federal income_taxation involvement of an insurance risk shifting and distribution of that risk and insurance in its commonly accepted sense see eg 979_f2d_162 9th cir aff’g 96_tc_18 the risk transferred must be risk of economic loss 572_f2d_1190 7th cir the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk legierse u s pincite revrul_89_96 1989_2_cb_114 risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer such that a loss by the insured does not affect the insured because the loss is offset by a payment from the insurer see revrul_60_275 1960_2_cb_43 concluding risk shifting not present where subscribers all subject_to the same flood risk agreed to coverage under a reciprocal flood insurance exchange see also 811_f2d_1297 9th cir holding risk shifting not present where captive covered only related-party risk tam-129839-10 risk_distribution incorporates the statistical phenomenon known as the law of large numbers the concept of risk_distribution emphasizes the pooling aspect of insurance that it is the nature of an insurance_contract to be part of a larger collection of coverages combined to distribute risks between insureds 96_tc_18 aff’d 979_f2d_162 9th cir in treganowan the court explained that b y diffusing the risks through a mass of separate risk shifting contracts the insurer casts his lot with the law of averages the process of risk_distribution therefore is the very essence of insurance treganowan f 2d pincite quoting note the new york stock exchange gratuity fund insurance that isn’t insurance yale l j see also 797_f2d_920 10th cir stating risk_distribution means that the party assuming the risk distributes his potential liability in part among others 988_f2d_1135 fed cir stating r isk distribution involves spreading the risk of loss among policyholders distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums and set_aside for the payment of such a claim by assuming numerous relatively small independent risks that occur over time the insurer smoothes out losses to match more closely its receipt of premiums clougherty packing co v commissioner f 2d pincite risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks see 881_f2d_247 6th cir see also 577_f2d_279 5th cir holding in part that because plaintiff paid all the premiums there was no genuine pooling of premiums in 130_tc_93 the court held that there was no risk_distribution among a broad number of individuals where the risk was spread between two individuals in rush prudential hmo inc v moran the supreme court of the united_states ruled that the federal employee retirement income security act erisa did not preempt an illinois statute for medical review 536_us_355 in its discussion the court concludes that hmos are insurers that provide health care id pincite ‘the defining feature of an hmo is receipt of a fixed fee for each patient enrolled under the terms of a contract to provide specified health care if needed ’ thus the hmo ‘assumes the financial risk of providing the benefits promised if a participant never gets sick the hmo keeps the money regardless and if a participant becomes expensively ill the hmo is responsible for the treatment ’ id the designs of hmos are far more broad than the simple truism that all contracts are in some sense insurance against future fluctuations in price primarily because hmos actually underwrite and spread risk among their participants a feature distinctive to insurance and insurance_companies see id see also 359_us_65 tam-129839-10 the court points out that congress in establishing and defining the phrase health_maintenance_organization intended that hmos should develop as a novel type of health care delivery system - one that would bear and manage risk rush prudential u s pincite in fact hmos have taken over much of the business formerly performed by traditional indemnity insurers and most every hmo is regulated as an insurer under state law see id pincite as the rush prudential court notes hmos have ‘grown explosively in the past decade and are now the dominant form of health plan coverage for privately insured individuals ’ id pincite citing gold hurley the role of managed care products in managed care plans in contemporary managed care m gold ed health administration press an hmo does not cease to be an insurer when it arranges to limit its exposure as when an hmo arranges for capitated contracts to compensate its affiliated physicians with a set fee for each hmo patient regardless of the treatment provided id pincite such capitation contracts do not relieve the hmo of its obligations to the beneficiary - accordingly the hmo is still bound to provide medical_care to its members and this is so regardless of the ability of physicians or third party insurers to honor their contracts with the hmo id these capitation arrangements are comparable to reinsurance contracts and as such do not take the primary insurer out of the insurance_business in other words an insurance_company does not cease to be subject_to risk when it reinsures its business unless the insured relieves the primary insurer of the risk under an assumption_reinsurance contract it follows that the elements of health care and insurance inherent in an hmo are inextricably bound such that an hmo cannot checkmate common sense by trying to submerge the insurance features beneath an exclusive characterization of the hmo as a provider of health care services see id pincite the elements of risk shifting and risk_distribution are present in the instant case in exchange for payment of premium members of the various subscriber groups shift their risk of economic loss to taxpayer the members are numerous such that risk_distribution is accomplished the contracts at issue qualify as insurance under the commonly accepted definition of insurance the fact that taxpayer pays its provider network on a capitated basis does not shift the risk from taxpayer to the provider network absent a legitimate assumption_reinsurance agreement taxpayer remains the party responsible to the members of the subscriber group for the provision of health care services in the form of insurance the majority of taxpayer’s business is related to its comprehensive hospital and medical line_of_business for which it contracts with the various network providers under capitation agreements we have concluded that these arrangements qualify as arrangements of insurance for federal_income_tax purposes therefore because the majority of taxpayer’s business is related to these arrangements taxpayer is subject_to the taxing provisions of subchapter_l of the code and should file as an insurance tam-129839-10 company for federal_income_tax purposes see sec_831 and sec_816 see also cardinal life_insurance co f_supp pincite caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
